Title: To George Washington from Alicia McKenna, 23 April 1794
From: McKenna, Alicia
To: Washington, George


          
            Honoured Sir
            New york April the 23d 1794
          
          Nothing Could Make Me trouble your Excellency with this Request, but My very great
            uneasyness about tow Children, I left in Ireland ten years ago one a Girl, your Amiable
            Charecter and Goodness, has induced Me to Make So Bold, as to Request your leave to go
            in the Vessell that Mr Jay goes to England in, I would not trouble him in the Cabbin, any Place I would be Private from the
            Sailors I would be happy to get, My Anxiety is so great to go for My Children before any
            Farther troubles take Place—I have been ten years liveing in Alexandria have the
            Pleasure of being very well acquainted with Doctor and Mrs Steward, Mrs Herbert, and
            Many Others My Husband and Six Children are there he has an Employment in the Bank of
            that town, three of My Sons are in the Militia in Baltimore—I
            Came to New York to go in a Vessell going to Dublin a Week before the Embargo in March
            took place, Since that I have been at Lodgeings here waiting for it being off but was
            dreadfully disappointed at it being laid on again, as I hope to be back in the Fall—I humbly beg your Excellency will forgive My Presumption Nothing
            but the Feelings of a Mother Could Make Me trouble you let that Plead My Excuse.
          Mrs Harison—she that Was Miss Craig knows Me—if you Can grant My Request and allow one
            of your Domesticks to let Me know at No. 56 Water Street New York I Shall Ever Pray for
            your Happyness and long Life, let Me intreat your Pardon. I am
            Sir your Obedient Humble Servant
          
            Alicia McKenna
          
        